DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2022 and  12/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

SCHEVARDO (Pub.No.: US 2016/0262223 A1) discloses  a user input device (FIG. 1, control input 4) configured to detect a user input (FIG. 1, control value 6 and paragraph [0047] “the choice of control value 8 is made manually by vehicle personnel”); 
a plurality of light sources (FIG. 1, a three-LED RGB luminaire 10) configured to backlight at least a portion of the user input device to display multiple discrete points of illumination each representing a preset associated with the one or more electrical loads (Fig. 2 and paragraph [0053]); and 
a control circuit (FIG. 1, control unit 24) configured to: illuminate one or more of the plurality of light sources to display the multiple discrete points of illumination (FIG. 1 & 2, paragraph [0024], “the control values are discrete values, wherein the discrete values have a first value resolution”, and paragraph [0053]).

The prior art fails to teach or reasonably suggest a control device comprising “determine that a discrete point of the multiple discrete points of illumination has been selected; control the plurality of light sources to illuminated the selected discrete point in a manner distinguishable from the rest of the multiple discrete points of illumination; and generate control data to control the plurality of electrical loads based on the preset associated with the selected discrete point”, in combination with the other limitations of the claim.

Dependent claims 2-19 are allowed by virtue of its dependency.

Regarding claim 20, the prior art fails to teach or reasonably suggest a control device comprising “determine that a discrete point of the multiple discrete points of illumination has been selected; control the plurality of light sources to illuminated the selected discrete point in a manner distinguishable from the rest of the multiple discrete points of illumination; and generate control data to control the plurality of electrical loads based on the preset associated with the selected discrete point”, in combination with the other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831